DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
5.	Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s submission of prior art Ryoo et al (WO2017204539) in view of Cho et al (20090080323).
Regarding claim 8, Ryoo discloses a method of communication by an electronic device including a processor, a first modem for a first communication network and a second modem for a second communication network, the method comprising:
determining to switch to a second modem-dedicated mode for communication with the second communication network without interworking with the first modem in an interworking mode in which the second modem and the first modem interwork to communicate with the second communication network ([0111] wherein an operation process for driving several modems for 4G and 5G connections, thus supporting different radio access technologies);
turning off the first modem ([0114 and [0115], wherein the terminal operates in four modes divided according to whether multi-RAT modems, e.g., 4G or 5G of the terminal are activated, and mode 1 is a terminal operation mode of turning off a 5G cell modem operation of the terminal and receiving a control signal and data through a 4G LTE link)
Ryoo does not expressly discloses rebooting the second modem; and establishing a data path between the rebooted second modem and the processor.
However, Cho discloses rebooting the second modem; and establishing a data path between the rebooted second modem and the processor, wherein a mobile communication device having a first modem for first communication and second modem for second communication, a 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the mechanisms of Ryoo with a first and a second modem in order have different communication modes and support connections of different radio access technologies in an efficient and secure manner.
Regarding claim 9, in the obvious combination, Cho discloses the method of claim 8, further comprising resetting a wireless interface module of the processor before rebooting the second modem (Cho, [0014] and [0018], and Figure 1, the Sysol is rebooted to enable data exchange with UART1 via a path of U2 switched by an H-S/W).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the mechanisms of Ryoo with rebooting the second modem in order to reset the wireless interface module.
Regarding claim 10, in the obvious combination, Cho discloses the method of claim 8, wherein establishing the data path includes: configuring a control path for control data related to the second communication network between the rebooted second modem and the processor ([0012]-[0014], wherein modem chips supporting different communication schemes are provided, a Sysol chip, e.g., 150, is provided as a chip in a GSM communication scheme, a PC, 130, and the Sysol are connected via a data cable. And the case of UART path is configured using GSM, when switches are configured to face the Sysol); accessing the second communication network using the configured control path; and establishing a user data path for user data between the rebooted second modem and the processor [0012-[0014][, wherein modem chips supporting different communication schemes are provided, a Sysol chip, e.g., 150, is provided as a chip in a GSM communication scheme, a PC, 130, and the Sysol are connected via a data cable. And the case of UART path is configured using GSM, when switches are configured to face the Sysol, a signal from U1 is transferred to UART1, 151, of the Sysol and a signal from U2 is transferred to UART2, 152, of the Sysol).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify  Ryoo with a control path for control data related to the second communication network between the rebooting in order to establish efficient and secure data paths.
Regarding claim 11, in the obvious combination, Ryoo discloses the method of claim 8, wherein rebooting the second modem comprises deactivating at least one function for interworking with the first modem in the second modem, and Wherein the first communication network is a 4G communication network, and the second communication network is a 5G communication network ([0201] and [0202], terminal operating in multi-RAT, e.g., 4G and 5G, low power operation,  a paging message is transmitted to the device or terminal from a base statin supporting 4G communication of the terminal in a state in which a 5G modem of the terminal is deactivated and only a 4G modem is activated).
Claim 12 contains subject matter similar to claim 8, and thus, is rejected under similar rationale. (Ryoo, Figure 2, UE).
Claim 13 contains subject matter similar to claim 9, and thus, is rejected under similar rationale.
Claim 14 contains subject matter similar to claim 10, and thus, is rejected under similar rationale.
Claim 15 contains subject matter similar to claim 11, and thus, is rejected under similar rationale.   
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 are allowed because the closest prior art Ryoo and Cho, fail to anticipate or render obvious an electronic device provide a radio interface layer (RIL) configured to establish a first data path with the first modem and a second data path with the second modem, control the RIL to directly exchange a first control signal associated with the first modem with the first modem, and control the RIL to exchange a second control signal associated with the second modem with the second modem, via the first modem, and in a second operation, control the RIL to establish the second data path with the second modem but not the first data path with the first modem and control the RIL to directly exchange the control signal associated with the second modem with the second modem, as defined in the specification, in combination with all other limitations in the claim(s) as defined by applicant.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIO R PEREZ/ Primary Examiner, Art Unit 2644